Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-7, 9-12, and 14-15 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to amendment
This is a non-final Office action in response to applicant's remarks/arguments filed on 04/25/2022.
   Status of the claims:
Claims 1-2, 4-7, 9-12, and 14-15 have been amended.
Claims 3, 8, and 13 have been canceled.
The objection to the drawing is withdrawn.
The amendment fails to overcome the rejections of claims 1-2, 4-7, 9-12, and 14-15 under 35 U.S.C 103 as being patentable over Dumoulin et al. (US 20150037045 A1) in view of Kehl et al. (US 20130298413 A1). See below.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (US 20150037045 A1) in view of Kehl et al. (US 20130298413 A1).
Regarding claim 1, Dumoulin teaches a laser beam detector for detecting a laser beam emitted by a laser device and rotating around a rotation axis at a rotation speed (Fig. 2), the laser beam detector comprising: a photo detector configured to output a detection signal when irradiated by received laser light (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6); 
a receiver configured to wirelessly receive a communication signal from a transmitter of the laser device over an interface, the communication signal providing information about the rotation speed of the laser beam (Fig. 2, communication 6, para [58]-[59] and [39] Communication 6 (and 21) can be a communication signal transceiver. See also, fig. 4, para [65] Laser emitter 20 and laser receiver 10 are both provided with communication signal transceivers 6, 21, so that they can transmit and receive information to and from each other. It would have been obvious that the transmitter and the receiver can share any type of information such as acceleration, rotation speed…); and 
one or more processors (Circuitry 3. See also, figs. 1a-1b) coupled to the photo detector and the receiver, wherein the one or more processors are configured to: 
derive a rotation speed of the received laser light (para [55] and [59]).
Dumoulin fails to explicitly teach but Kehl teaches one or more one or more processors are configured tothat was wirelessly sent from the laser device to the laser beam detector (para [43- [44]).
It would have been obvious to combine Dumoulin’s laser system with Kehl because it does no more than predictable results of having of preventing false readings and measurements.
Regarding claim 2, Dumoulin, as modified in view of Kehl, teaches the laser beam detector of claim 1, wherein the one or more processors are configured to 
Regarding claim 4, Dumoulin, as modified in view of Kehl, teaches the laser beam detector of claim 1, wherein the communication signal further provides information about 
Regarding claim 5, Dumoulin, as modified in view of Kehl, teaches the laser beam detector of claim 1, wherein the one or more processors are further configured to derive: 
an acceleration of the received laser light (Dumoulin, para [55], [11]: lines 19-29), 

Regarding claim 6, Dumoulin teaches a method for detecting a laser beam emitted by a laser device and rotating around a rotation axis at a rotation speed, the method comprising: 
detecting received laser light irradiated on a photo detector of a laser beam detector (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6 and para [11]: lines 1-5); 
outputting, from the photo detector, a detection signal triggered by the received laser light (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6 and para [11]: lines 1-5); 
wirelessly receiving, at the laser beam detector, a communication signal from a transmitter of the laser device over an interface, the communication signal providing information about the rotation speed of the laser beam (Fig. 2, communication 6, para [58]-[59] and [39] Communication 6 (and 21) can be a communication signal transceiver. See also, fig. 4, para [65] Laser emitter 20 and laser receiver 10 are both provided with communication signal transceivers 6, 21, so that they can transmit and receive information to and from each other. It would have been obvious that the transmitter and the receiver can share any type of information such as acceleration, rotation speed…); 
deriving a rotation speed of the received laser light (para [55] and [59]).
Dumoulin fails to explicitly teach but Kehl teaches determining, at the laser beam detector, whether the received laser light belongs to the laser beam by comparing the rotation speed of the received laser light to the rotation speed of the laser beam provided by the communication signal (para [40], [51]-[52], and [60]) that was wirelessly sent from the laser device to the laser beam detector (para [43- [44]).
It would have been obvious to combine Dumoulin’s laser system with Kehl because it does no more than predictable results of having of preventing false readings and measurements.
Regarding claim 7, Dumoulin, as modified in view of Kehl, teaches the method of claim 6, wherein the rotation speed of the received laser light is the [[a]] laser beam detector on the laser device (Dumoulin, para [43]. See also, para [66]-[68]).
Regarding claim 9, Dumoulin, as modified in view of Kehl, teaches the method of claim 6, wherein the communication signal further provides information about 
Regarding claim 10, Dumoulin, as modified in view of Kehl, teaches the method of claim 6, further comprising: deriving an acceleration of the received laser light (Dumoulin, para [55], [59], and [11]: lines 19-29) 
Regarding claim 11, Dumoulin teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations for detecting a laser beam emitted by a laser device and rotating around a rotation axis at a rotation speed, wherein the operations comprise: 
detecting received laser light irradiated on a photo detector of a laser beam detector (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6 and para [11]: lines 1-5);
outputting, from the photo detector, a detection signal triggered by the received laser light (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6 and para [11]: lines 1-5);
wirelessly receiving, at the laser beam detector, a communication signal from a transmitter of the laser device over an interface, the communication signal providing information about the rotation speed of the laser beam (Fig. 2, communication 6, para [58]-[59] and [39] Communication 6 (and 21) can be a communication signal transceiver. See also, fig. 4, para [65] Laser emitter 20 and laser receiver 10 are both provided with communication signal transceivers 6, 21, so that they can transmit and receive information to and from each other. It would have been obvious that the transmitter and the receiver can share any type of information such as acceleration, rotation speed…); 
deriving a rotation speed of the received laser light (para [55] and [59]).
Dumoulin fails to explicitly teach but Kehl teaches determining, at the laser beam detector, whether the received laser light belongs to the laser beam by comparing the rotation speed of the received laser light to the rotation speed of the laser beam provided by the communication signal (para [40], [51]-[52], and [60]) that was wirelessly sent from the laser device to the laser beam detector (para [43- [44]).
It would have been obvious to combine Dumoulin’s laser system with Kehl because it does no more than predictable results of having of preventing false readings and measurements.
Regarding claim 12, Dumoulin, as modified in view of Kehl, teaches the non-transitory computer-readable medium of claim 11, wherein the rotation speed of the received laser light is the [[a]] laser beam detector on the laser device (Dumoulin, para [43]. See also, para [66]-[68]).
Regarding claim 14, Dumoulin, as modified in view of Kehl, teaches the non-transitory computer-readable medium of claim 11, wherein the communication signal further provides information about 
Regarding claim 15, Dumoulin, as modified in view of Kehl, teaches the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: deriving an acceleration of the received laser light (Dumoulin, para [55], [59], and [11]: lines 19-29) .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Kasper et al. (US 20030174305 A1), teaches measuring device and measuring method for determining distance and/or position
Adam J. Gudat et al. (US 5600436 A), teaches apparatus and system for determining terrestrial position
Kumagai et al. (US 9733076 B2), teaches rotary laser emitting apparatus and laser measurement system
Maynard et al. (US 6052181 A), teaches multiple simultaneous laser-reference control system for construction equipment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645